Citation Nr: 0513284	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, type 2. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in 
Philadelphia, Pennsylvania, which in pertinent part, denied 
service connection for hypertension. 

In a statement received by the RO in August 2003, the veteran 
elected to have a videoconference hearing at the RO before a 
Veterans Law Judge, of the Board, sitting in Washington, D.C.  
However, in a statement dated in November 2003, the veteran 
withdrew this request.


FINDING OF FACT

The veteran has hypertension that is related to service 
connected diabetes mellitus, type 2.


CONCLUSION OF LAW

Hypertension is proximately due to a service-connected 
disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, as amended, impose heightened 
duties on VA to provide notice and assistance to claimants 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.159 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Service connection is provided for disability resulting from 
disease or injury contracted in the line of duty during 
active service.  38 U.S.C.A. § 1110.  

Direct service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A secondary service connection claim requires medical 
evidence connecting the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case there is current medical evidence of 
hypertension, which was reported on a November 2002, VA 
examination and in private and VA outpatient treatment 
records.

There is conflicting evidence as to whether the claimed 
hypertension is related to the service connected diabetes 
mellitus.  The examiner conducting the November 2002, 
examination concluded that the cause of the hypertension was 
unrelated to diabetes.  The examiner based this opinion on 
the fact that hypertension had its onset at approximately the 
same time as the diabetes mellitus, and that there was no 
evidence of abnormal kidney function.

On the other hand, the veteran disputes that his hypertension 
and diabetes were identified at the same time.  He reports 
that hypertension was identified years after diabetes.  
Further supporting the veteran's claim is a statement from 
John J. Bowden, Jr., D.O., who wrote, without further 
explanation, that "it is my opinion within a reasonable 
degree of medical certainly (sic) that [the veteran's] 
Hypertension is a result of his Diabetes."

There is also some medical literature in support of the 
veteran's claim.  For instance, the University of Maryland 
Medical Center's web site contains the information that 
hypertension is "strongly associated" with diabetes 
mellitus, type 2.  It goes on to note that obesity and 
insulin resistance are the factors associated with 
hypertension in type 2 diabetics.  
www.umm.edu/patiented/articles/what_causes 
_high_blood_pressure_000014_3.
htm.

In the Board's opinion, the evidence is in relative equipoise 
on the question of whether hypertension is proximately due to 
the service connected diabetes mellitus.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for hypertension is warranted.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hypertension is granted.



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


